Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Allowance is in response to the amendment filed 5/16/2022.  Claims 1-20 are pending.  Claims 1 (a machine) and 11 (a method) are independent.  Claims 1, 2, 4, 6, 7, 10-12, 14-16, and 20 are amended. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In the Office Action Mailed 2/15/2022 claims 6 and 16 were objected to as containing allowable subject matter.  In the amendment filed 5/16/2022 features of claims 6 were incorporated into independent claims 1 and 11.  Upon performing updated search and consideration, it was determined that the prior art does not anticipate or reasonably disclose the combination of features required in claims 1 and 11, specifically: “an email layout change predictor module configured to detect anomaly deviations by considering at least a layout of the email, and where the email layout change predictor module utilizes one or more machine learning models that are trained and are configured to model and store a historical norm state of the layout of the email including at least a formatting of the email and a structure of an email body”.  See references noted below.  As such, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Bedadala et al., US 2022/0171553, discloses machine learning of malicious emails using metadata.
Jakobsson et al., US 2022/0078197, discloses determining required security of an email using the email context.
Kennedy et al., US 2022/0174086, discloses that malicious email sources spoof legitimate email sources using copied formatting.
Nikitina et al., US 11,243,941, disclose detecting malicious insiders using normal behaviors and communication graphs in particular time periods. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492